Exhibit 10.99
 
 
COMMERCIAL GUARANTY
 

--------------------------------------------------------------------------------

 

Borrower: 
DANIEL FREDERICK THOMPSON
1641 5 54TH AVE N
PLYMOUTH, MN 55446
  Lender:
MIDWEST BANK
Detroit lakes Branch
613 HWY 10 E
PO BOX 703
DETROIT LAKES. MN 56501 (218} 847-4771
          Guarantor:
ORANGEHOOK INC
319 BARRY AVE SOUTH, SUITE 300
WAYZATA, MN 55391
     




--------------------------------------------------------------------------------

 
GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration,
Guarantor absolutely and unconditionally guarantees full and punctual payment
and satisfaction of Guarantor 's Share of the Indebtedness of Borrower to
Lender, and the performance and discharge of all Borrower's obligations under
the Note and the Related Documents. This is a guaranty of payment and
performance and not of collection, so Lender can enforce this Guaranty against
Guarantor even when Lender has not exhausted Lender's remedies against anyone
else obligated to pay the Indebtedness or against any collateral securing the
Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
will make any payments to Lender or its order, on demand, in legal tender of the
United States of America, in same-day funds, without set-off or deduction or
counterclaim, and will otherwise perform Borrower's obligations under the Note
and Related Documents.


INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, reasonable attorneys' fees, arising from any
and all debts, liabilities and obligations that Borrower individually or
collectively or interchangeably with others, owes or will owe Lender under the
Note and Related Documents and any renewals, extensions, modifications,
refinancings, consolidations and substitutions of the Note and Related
Documents.
If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.


GUARANTOR'S SHARE OF THE INDEBTEDNESS. The words "Guarantor's Share of the
Indebtedness" as used in this Guaranty mean an amount not to exceed Two Million
& 00/ 1 00 Dollars ($2,000,000.00) of the principal amount of the Indebtedness
that is outstanding from time to time and at any one or more times. "Guarantor's
Share of the Indebtedness " also includes all accrued unpaid interest on the
Indebtedness and all collection costs, expenses and reasonable attorneys' fees
whether or not there is a lawsuit, and if there is a lawsuit, any fees and costs
for trial and appeals paid or incurred by Lender for the collection of the
Indebtedness, the realization on any collateral securing the Indebtedness or any
guaranty of the Indebtedness (including this Guaranty), or the enforcement of
this Guaranty .
Guarantor's Share of the Indebtedness will only be reduced by sums actually paid
by Guarantor under this Guaranty, but will not be reduced by sums from any other
source including, but not limited to, sums realized from any collateral securing
the Indebtedness or this Guaranty, or payments by anyone other than Guarantor,
or reductions by operation of law, judicial order or equitable principles.
Lender has the sole and absolute discretion to determine how sums shall be
applied among guaranties of the Indebtedness.
The above limitation on liability is not a restriction on the amount of the Note
of Borrower to Lender either in the aggregate or at any one time.


DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness shall
have been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full. Re lease of
any other guarantor or termination of any other guaranty of the Indebtedness
shall not affect the liability of Guarantor under this Guaranty. A revocation
Lender receives from any one or more Guarantors shall not affect the liability
of any remaining Guarantors under this Guaranty.


GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, without notice
or demand and without lessening Guarantor's liability under this Guaranty, from
time to time: (A) to make one or more additional secured or unsecured loans to
Borrower, to lease equipment or other goods to Borrower, or otherwise to extend
additional credit to Borrower; (B) to alter, compromise, renew, extend,
accelerate, or otherwise change one or more times the time for payment or other
terms of the Indebtedness or any part of the Indebtedness, including increases
and decreases of the rate of interest on the Indebtedness; extensions may be
repeated and may be for longer than the original loan term; (C) to take and hold
security for the payment of this Guaranty or the Indebtedness, and exchange,
enforce, waive, subordinate, fail or decide not to perfect, and release any such
security, with or without the substitution of new collateral; (D) to release,
substitute, agree not to sue, or deal with any one or more of Borrower's
sureties, endorsers, or other guarantors on any terms or in any manner Lender
may choose; (E) to determine how, when and what application of payments and
credits shall be made on the Indebtedness; (F) to apply such security and direct
the order or manner of sale thereof, including without limitation, any
nonjudicial sale permitted by the terms of the controlling security agreement or
deed of trust, as Lender in its discretion may determine; (G) to sell, transfer,
assign or g rant participations in all or any part of the Indebtedness; and (H)
to assign or transfer this Guaranty in whole or in part.
 
 
 
 

--------------------------------------------------------------------------------

 
Loan No: 4708098
COMMERCIAL GUARANTY
(Continued) Page 2
 


GUARANTOR'S REPRESENTATIONS ANO WARRANTIES. Guarantor represents and warrants to
Lender that (A) no representations or agreements of any kind have been made to
Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower's request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into this
Guaranty; (D) the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (E) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of Guarantor 's assets, or any
interest therein; (F) upon Lender 's request, Guarantor will provide to Lender
financial and credit information in form acceptable to Lender, and all such
financial information which currently has been, and all future financial
information which will be provided to Lender is and will be true and correct in
all material respects and fairly present Guarantor's financial condition as of
the dates the financial information is provided; (G) no material adverse change
has occurred in Guarantor 's financial condition since the date of the most
recent financial statements provided to Lender and no event has occurred which
may materially adversely affect Guarantor's financial condition; (H) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against Guarantor is pending or threatened;
(I) Lender has made no representation to Guarantor as to the creditworthiness of
Borrower; and (J) Guarantor has established adequate means of obtaining from
Borrower on a continuing basis information regarding Borrower's financial
condition. Guarantor agrees to keep adequately informed from such means of any
facts, events, or circumstances which might in any way affect Guarantor's risks
under this Guaranty, and Guarantor further agrees that, absent a request for
information, Lender shall have no obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of its relationship
with Borrower.


GUARA NTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A) to continue lending money or to extend other
credit to Borrower; (B) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (C) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E) to give
notice of the terms, time, and place of any public or private sate of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (F) to pursue any other
remedy within Lender's power; or {G) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.
 
Guarantor also waives any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of (A) any "one action" or "anti-deficiency" law or any other
law which may prevent Lender from bringing any action, including a claim for
deficiency, against Guarantor, before or after Lender's commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (B) any election of remedies by Lender which destroys or
otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
to proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Indebtedness; (C) any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower's liability from any cause whatsoever, other than payment
in full in legal tender, of the Indebtedness; (D) any right to claim discharge
of the Indebtedness on the basis of unjustified impairment of any collateral for
the Indebtedness; (E) any statute of limitations, if at any time any action or
suit brought by Lender against Guarantor is commenced, there is outstanding
Indebtedness which is not barred by any applicable statute of limitations; or
(F) any defenses given to guarantors at law or in equity other than actual
payment and performance of the Indebtedness . If payment is made by Borrower,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower's
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.
 
Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.
 
 
 

--------------------------------------------------------------------------------

 
Loan No: 4708098
COMMERCIAL GUARANTY
(Continued) Page 3



[image1.jpg]


GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees
that each of the waivers set forth above is made with Guarantor's full knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any such
waiver is determined to be contrary to any applicable law or public policy, such
waiver shall be effective only to the extent permitted by law or public policy,


SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees that the
indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent. Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter, have against
Borrower, In the event of insolvency and consequent liquidation of the assets of
Borrower, through bankruptcy, by an assignment for the benefit of -creditors, by
voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness. Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided however,
that such assignment shall be effective only for the purpose of assuring to
lender full payment in legal tender at the Indebtedness. If lender so requests,
any notes or credit agreements now or hereafter evidencing any debts at
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender, Guarantor agrees,
and Lender is hereby authorized, in the name of Guarantor, from time to time to
file financing statements and continuation statements and to execute documents
and to take such other actions as Lender deems necessary or appropriate to
perfect, preserve and enforce its rights under this Guaranty.


MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Guaranty:
Amendments.  This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty. No alteration of or amendment to this Guaranty shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment,
Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's reasonable attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Guaranty.
Lender may hire or pay someone else to help enforce this Guaranty, and Guarantor
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's reasonable attorneys' fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (in-eluding efforts. to modify or vacate any automatic stay or
injunction),. appeals, and any anticipated post judgment collection services,
Guarantor also shall pay all court costs and such additional fees as may be
directed by the court.
Caption Headings. Caption headings in this Guaranty are for convenience purposes
only and are not to be used to interpret or define the provisions of this
Guaranty.
Governing taw. This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law. the laws of the State of
Minnesota without regard to its conflict; of law provisions.
Choice of Venue. If there is a lawsuit, Guarantor agrees upon Lender's request
to submit to the jurisdiction of the courts of BECKER County, State of
Minnesota.
Integration. Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and pare! evidence is not required to
interpret the terms of this Guaranty, Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs {including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.
Interpretation. In all cases where there is more than one Borrower or Guarantor,
then alt words used in this Guaranty ln the singular shall be deemed to have
been used in the plural where the context and construction so require; and where
there is more than one Borrower named in this Guaranty or when this Guaranty is
executed by more than one Guarantor, the words "Borrower" and Guarantor"
respectively shall mean all and any one or more of them. The words Guarantor,
"Borrower," and "Lender" include the heirs, successors, assigns, and transferees
of each of them. If a court finds that any provision of this Guaranty Is not
valid or should not be enforced, that fact by itself will not mean that the rest
of this Guaranty will not be valid or enforced. Therefore, a court will enforce
the rest of the provisions of this Guaranty even if a provision of this Guaranty
may be found to be invalid or unenforceable. if any one or more of Borrower or
Guarantor are corporations, partnerships, limited liability companies, or
similar entities, it is not necessary for Lender to inquire into the powers of
Borrower or Guarantor or of the officers, directors, partners, managers, or
other agents acting or purporting to act on their behalf, and any indebtedness
made or created in reliance upon the professed exercise of such powers shall be
guaranteed under this Guaranty.
Notices. Any notice required to be given under this Guaranty shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile unless otherwise required by law), when deposited with a
natk1nally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Guaranty.
Any party may change its address tor notices under this Guaranty by giving
formal written notice to the other' parties, specifying that the purpose of the
notice is to change the party's address, for notice purposes, Guarantor' agrees
to keep Lender informed at all times of Guarantor's current address. Unless
otherwise provided or required by law, if there is more than one Guarantor, any
notice given by Lender to any Guarantor is deemed to be notice given to all
Guarantors,
 
 
 
 
 

--------------------------------------------------------------------------------

 
Loan No: 4708098
COMMERCIAL GUARANTY
(Continued) Page 4

 
 


No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's tights or of
any of Guarantor's obligations as to any future transactions.
Whenever the consent of Lender is required under this Guaranty, the granting of
such consent by Lender in any instance shall not constitute continuing consent
to subsequent instances where such consent is required and ln all cases such
consent may be granted or withheld in the sole discretion of lender.
Successors and Assigns. Subject to any limitations stated in this Guaranty on
transfer of Guarantor's Interest. this Guaranty shall be binding upon and inure
to the benefit of the parties. their successors and assigns.
Waive Jury. Lender and Guarantor hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Guaranty, unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall Include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms in the Uniform Commercial Code:
Borrower. The word "Borrower" means DANIEL FREDERICK THOMPSON and includes ail
cosigners and co-makers signing the Note and all their successors and assigns.
Guarantor. The word "Guarantor" means everyone signing this Guaranty, including
without limitation ORANGEHOOK INC, and in each case, any signer's successors and
assigns.
Guarantor's Share of the Indebtedness. The words ''Guarantor's Share of the
Indebtedness" mean Guarantor's indebtedness to Lender as more particularly
described in this Guaranty.
Guaranty. The word "Guaranty"' means this guaranty from Guarantor to Lender.
Indebtedness. The word "Indebtedness" means Borrower's indebtedness to lender as
more particularly described in this Guaranty.
Lender. The word "Lender" means MIDWEST BANK, its successors and assigns.
Note.  The word "Note" means the promissory note dated October 4, 2017, in the
original principal amount of $2,000,000.00 from
Borrower to Lender, together with all renewals of, extensions of, modifications
of, refinancings or consolidations of, and substitutions for the promissory note
or agreement.
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other Instruments, agreements and documents, whether now or
hereafter existing, executed ln connection with the indebtedness.
 
 
 
 
 

--------------------------------------------------------------------------------



 
Loan No: 4708098
COMMERCIAL GUARANTY
(Continued) Page 5




EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY ANO AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER ANO THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TD MAKE THIS GUARANTY EFFECTIVE.  THIS
GUARANTY IS DATED OCTOBER 4, 2017.
GUARANTOR:
 
ORANGEHOOK,  INC.
 
 
 
By: /s/  James L. Mandel                                                 
              James L. Mandel
              President/CEO
 
 
 
 
 
 
 